COBB, Judge.
We affirm appellant’s convictions and sentences but note that the Orders of Adjudication of Guilt are inconsistent with both the oral pronouncement and the written sentences and must be corrected. In Case No. 91-3743, appellant was sentenced to nine years incarceration followed by six years probation, the first thirty-six months of which shall be Drug Offender Probation, but the Order of Adjudication of Guilt reflects a sentence of nine years incarceration plus thirty-six months Drug Offender Probation followed by six years regular probation, for a total penalty of eighteen *178years for a second degree felony. Similarly, the oral and written sentence in Case No. 86-4773 indicate a sentence of nine years incarceration followed by fifteen years probation with the first thirty-six months to be Drug Offender Probation, but the Order of Adjudication of Guilt reflects nine years incarceration followed by thirty-six months Drug Offender Probation plus fifteen years regular probation. The judgment in Case No. 86-4773 also incorrectly lists the degree of crime as a second degree felony rather than a first degree felony and should be corrected.
AFFIRMED BUT REMANDED FOR CORRECTION OF CLERICAL ERRORS.
PETERSON and GRIFFIN, JJ„ concur.